Case 7:20-cv-00397 Document 1-1 Filed on 12/07/20 in TXSD Page 1 of 18




  SCHEDULE
     A
 Case 7:20-cv-00397 Document 1-1 Filed on 12/07/20 in TXSD Page 2 of 18




                                     SCHEDULE A

                            AUTHORITY FOR THE TAKING


          The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Act of Congress approved March 23, 2018, as Public Law 115-

141, div. F, tit. II, 132 Stat. 348, which appropriated the funds that shall be used for the

taking.
Case 7:20-cv-00397 Document 1-1 Filed on 12/07/20 in TXSD Page 3 of 18




  SCHEDULE
      B
 Case 7:20-cv-00397 Document 1-1 Filed on 12/07/20 in TXSD Page 4 of 18




                                     SCHEDULE B

                                   PUBLIC PURPOSE



       The public purpose for which said property is taken is to construct, install, operate,

and maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors, and

related structures designed to help secure the United States/Mexico border within the State

of Texas.
Case 7:20-cv-00397 Document 1-1 Filed on 12/07/20 in TXSD Page 5 of 18




  SCHEDULE
     C
 Case 7:20-cv-00397 Document 1-1 Filed on 12/07/20 in TXSD Page 6 of 18




                                      SCHEDULE C

                                 LEGAL DESCRIPTION

                                    Starr County, Texas

Tract: RGV-RGC-1049
Owner: Maria Helena Hinojosa-Garza, et al.
Acres: 2.092

Being a 2.092 acre tract (91,144 sq ft) parcel of land, more or less, being out of a called
9.660 acres, calculated as 9.697 acres, in the Fifth Tract in Porcion No. 61, in Starr County,
Texas conveyed to Hector H. Hinojosa, Maria Helena Hinojosa-Garza, Eulalia Elma
Hinojosa-Naranjo, Volume 744, Page 650. Said parcel of land more particularly described
by metes and bounds as follows;

Starting at COE Project control marker S143, having the following NAD83 (2011) Grid
Coordinates N=16714178.62, E=784782.59; Thence S57°19’43”W a distance of 1613.29
feet to a found ½” iron rod in the center of River Road, for the Point of Commencement,
having the following coordinates: N=16713307.73, E=783424.56.

Thence: S21°46’59”W departing said road, to an existing chain link fence, a distance of
368.85 feet to a set 5/8” x 36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-
RGC-1047-1=1049-1, on the North line of the Hector H. Hinojosa, Maria Helena Hinojosa-
Garza, Eulalia Elma Hinojosa-Naranjo tract, Volume 744, Page 650 and the South line of
the Falcon Rural Water Supply Corporation tract, Volume 378, Page 323, for the Point of
Beginning, having the following coordinates: N=16712965.22, E=783287.68, said point
being on the Eastern boundary of the parcel herein described.

Thence: S36°47'37"E departing said property line, departing said fence, along said Eastern
boundary, to an existing barbed wire fence, a distance of 438.06 feet to a set 5/8” x 36”
iron rebar and EMC Inc. 3” aluminum cap stamped RGV-RGC-1049-2=1050-1 for angle,
said point being on the South line of the Hector H. Hinojosa, Maria Helena Hinojosa-Garza,
Eulalia Elma Hinojosa-Naranjo tract, Volume 744, Page 650 and on the North line of the
Miguel Garza & Fausto Garza, ET AL tract, Volume 671, Page 62;

Thence: S47°32'02"W along said property line, along said fence, departing said Eastern
boundary, a distance of 94.12 feet to a set 5/8” x 36” iron rebar and EMC Inc. 3” aluminum
cap stamped RGV-RGC-1049-3=1050-6 for angle;

Thence: S48°24'46"W along said property line, along said fence, a distance of 116.75 feet
to a set 5/8” x 36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-RGC-1049-
 Case 7:20-cv-00397 Document 1-1 Filed on 12/07/20 in TXSD Page 7 of 18




                                 SCHEDULE C (Cont.)

4=1050-5 for angle, said point being on the Western boundary of the parcel herein
described;

Thence: N36°47'37"W departing said property line, departing said fence, along said
Western boundary, to an existing chain link fence, a distance of 422.47 feet to a set 5/8” x
36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-RGC-1048-2-4=1049-5 for
angle, said point being on the North line of the Hector H. Hinojosa, Maria Helena Hinojosa-
Garza, Eulalia Elma Hinojosa-Naranjo, Volume 744, Page 650 and on the South line of the
Valley Land Fund, Inc. tract, Volume 797, Page 780;

Thence: N40°53'15"E along said property line, along said fence, departing said Western
boundary, a distance of 128.54 feet to a set 5/8” x 36” iron rebar and EMC Inc. 3”
aluminum cap stamped RGV-RGC-1047-2=1048-2-3=1049-6 for angle, said point being
on the North line of the Hector H. Hinojosa, Maria Helena Hinojosa-Garza, Eulalia Elma
Hinojosa-Naranjo, Volume 744, Page 650 and at the Southeast corner of the Valley Land
Fund, Inc. tract, Volume 797, Page 780 and the Southwest corner of the Falcon Rural Water
Supply Corporation tract, Volume 378, Page 323;

Thence: N48°18'48"E along said fence, along the North line of the Hector H. Hinojosa,
Maria Helena Hinojosa-Garza, Eulalia Elma Hinojosa-Naranjo, Volume 744, Page 650 and
the South line of the Falcon Rural Water Supply Corporation tract, Volume 378, Page 323,
a distance of 84.73 feet returning to the Place of Beginning.
Case 7:20-cv-00397 Document 1-1 Filed on 12/07/20 in TXSD Page 8 of 18




  SCHEDULE
      D
Case 7:20-cv-00397 Document 1-1 Filed on 12/07/20 in TXSD Page 9 of 18



                            SCHEDULE D

                             MAP or PLAT

                      LAND TO BE CONDEMNED
Case 7:20-cv-00397 Document 1-1 Filed on 12/07/20 in TXSD Page 10 of 18



                         SCHEDULE D (Cont.)
Case 7:20-cv-00397 Document 1-1 Filed on 12/07/20 in TXSD Page 11 of 18



                              SCHEDULE D (Cont.)




Tract: RGV-RGC-1049
Owner: Maria Helena Hinojosa-Garza, et al.
Acreage: 2.092
Case 7:20-cv-00397 Document 1-1 Filed on 12/07/20 in TXSD Page 12 of 18




    SCHEDULE
        E
Case 7:20-cv-00397 Document 1-1 Filed on 12/07/20 in TXSD Page 13 of 18



                                      SCHEDULE E

                                     ESTATE TAKEN

                                    Starr County, Texas

Tract: RGV-RGC-1049
Owner: Maria Helena Hinojosa-Garza, et al.
Acres: 2.092

       The estate taken is fee simple, subject to existing easements for public roads and
highways, public utilities, railroads, and pipelines; and subject to all interests in minerals
and appurtenant rights for exploration, development, production and removal of said
minerals;
        Reserving to the owners of lands identified in conveyance recorded with Official
Records, Starr County, Texas, in Volume 744, Page 650; Volume 1143, Page 288; Volume
1165, Page 261; and Volume 1139, Page 236, reasonable access to and from the owners’
lands lying between the Rio Grande River and the border barrier through opening(s) or
gate(s) in the border barrier between the westernmost mark labeled “Beginning” and
easternmost mark labeled “Ending” depicted on the map below;
       Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights or
systems are subordinated to the United States’ construction, operation, and maintenance of
the border barrier.
Case 7:20-cv-00397 Document 1-1 Filed on 12/07/20 in TXSD Page 14 of 18




                         SCHEDULE E (Cont.)
Case 7:20-cv-00397 Document 1-1 Filed on 12/07/20 in TXSD Page 15 of 18




    SCHEDULE
        F
Case 7:20-cv-00397 Document 1-1 Filed on 12/07/20 in TXSD Page 16 of 18




                                     SCHEDULE F

                        ESTIMATE OF JUST COMPENSATION


       The sum estimated as just compensation for the land being taken is FIFTEEN

THOUSAND, TWO HUNDRED AND FIFTY-ONE DOLLARS AND NO/100

($15,251.00), to be deposited herewith in the Registry of the Court for the use and benefit

of the persons entitled thereto.
Case 7:20-cv-00397 Document 1-1 Filed on 12/07/20 in TXSD Page 17 of 18




     SCHEDULE
        G
Case 7:20-cv-00397 Document 1-1 Filed on 12/07/20 in TXSD Page 18 of 18
